Citation Nr: 1042930	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a 
service-connected psychiatric disability, currently diagnosed as 
major depressive disorder, from December 12, 2006.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 
1979 and from December 2003 to December 2004.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2009 on appeal of an August 2005 rating decision 
of the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted entitlement 
to service connection for an adjustment reaction and assigned a 
non-compensable rating.  In a February 2007 rating decision, the 
RO assigned a 30 percent rating, effective December 12, 2006, for 
a depressive disorder previously diagnosed as an adjustment 
reaction.  In May 2009 the Board determined that a 30 percent 
rating was warranted effective prior to December 12, 2006 and, in 
May 2010, the Appeals Management Center (AMC) granted the 
retroactive 30 percent disability rating effective since the date 
of service connection (December 2004).

A claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) has been raised by the record and is addressed in the 
REMAND portion of the decision below.  The claim for TDIU is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
depressive disorder, since December 12, 2006, has approximated 
occupational and social impairment with reduced reliability and 
productivity due to particular symptoms such as: flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for service-
connected depressive disorder (previously diagnosed as an 
adjustment reaction) have been met since December 12, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.13, 4.20, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2005 that was sent prior to the 
initial Agency of Original Jurisdiction (AOJ) decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  A June 2008 letter advised him, 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as to how VA determines appropriate disability ratings 
and sets effective dates.  Although the Veteran has not been 
specifically notified of the requirements necessary to establish 
entitlement to an increased rating, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of this information for newly raised or "downstream" 
issues, such as claims for increased compensation following 
initial grants of service connection for a disability in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  As such, the appropriate notice has been 
given in this case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained all pertinent VA treatment records 
and all adequately identified private treatment records.  The 
Veteran was afforded VA medical examinations for his psychiatric 
disability in March 2005, December 2006, February 2008, and July 
2009.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that has not been obtained but is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran sought entitlement to an initial compensable 
evaluation for his service connected psychiatric disability.  As 
noted above, the RO granted a 30 percent rating effective 
December 12, 2006 and, in May 2009, the Board determined that a 
30 percent rating was appropriate effective back to the date of 
service connection.  As such, the issue of whether a rating in 
excess of 30 percent disabling for the service connected 
psychiatric disability, now diagnosed as a major depressive 
disorder, after December 12, 2006, is now under consideration.  
For the reasons and bases discussed below, the Board finds that a 
50 percent rating is appropriate for his condition.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Veteran's psychiatric disorder has been evaluated under the 
general rating formula for mental disorders.  Under these 
criteria, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.

It is further noted that the nomenclature employed in the portion 
of VA's Rating Schedule that addresses service- connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (also known as "DSM-IV").  38 
C.F.R. § 4.130. DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 100 
percent, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Applying these criteria to the facts of the case, the Board finds 
that the symptoms of the Veteran's psychiatric disorder 
approximate a 50 percent rating.  The evidence that supports this 
conclusion consists of VA treatment records and three (3) VA 
examination reports.

The Veteran was afforded a VA examination on December 12, 2006.  
The examiner assessed his GAF at 65 and diagnosed him with 
depressive disorder with anxiety features, noted as previously 
diagnosed as an adjustment reaction.  He reported that he had 
worked for 30 years and planned to retire in March 2007.  The 
Veteran described experiencing constant depression and anxiety 
since 2004.  The examiner noted that he was well-groomed, alert 
and oriented, anxious and depressed, showed good concentration 
and attention, spoke clearly and coherently, was not experiencing 
hallucinations, and did not have suicidal or homicidal intent.  
The examiner noted that the Veteran did experience a sleeping 
impairment.

A March 2007 treatment note reflects that the Veteran's GAF was 
50 and he was depressed, but without homicidal or suicidal ideas.  
His speech was clear and relevant.  Although the Veteran was 
experiencing flashbacks to active duty, no hallucinations or 
delusions were noted.

In April 2007, the Veteran wrote to VA stating that his symptoms 
warrant a higher disability rating.  He stated that he had to 
retire from his job due to his service-connected conditions and 
explained that, although he voluntarily retired, he could have 
stayed at work for an additional seven (7) years.  The Veteran 
stated that his "mental condition" was one of the main reasons 
he could no longer continue to work.

A May 2007 treatment note describes the Veteran as "struggling 
with his mental and physical conditions."  Episodes of 
irritability and flashbacks to active duty service in Iraq were 
noted.  The Veteran was well groomed, alert, oriented, without 
homicidal or suicidal intent, and without delusions.  His GAF was 
50.

In July 2007, his GAF was again noted at 50 and he was observed 
to be depressed and experiencing flashbacks to Iraq.  However, he 
was well groomed, alert, oriented, without homicidal or suicidal 
intent, and without delusions.

The Veteran reported in an October 2007 treatment session that he 
did not feel his condition had changed.  His GAF was again noted 
at 50 and he was observed to be irritable and experiencing 
flashbacks to Iraq.  However, he was well groomed, alert, 
oriented, without homicidal or suicidal intent, and without 
delusions.

In January 2008, the Veteran reported two (2) episodes of 
depression and frequent irritability.  He reported seeing UFOs 
and feeling as though they were 'scanning" him.  The Veteran 
also reported hearing a voice calling him to be a prophet.  
However, he was well groomed, alert, oriented, and without 
homicidal or suicidal intent.  The psychiatrist noted that his 
GAF was 45-50 and observed that he continued to be depressed with 
some psychotic features, noting religious content.

The Veteran was afforded another VA examination in February 2008.  
The examiner assessed his GAF at 65 and noted that the Veteran 
had retired from his job since he had become eligible for 
retirement by age and years of service.  The Veteran reported 
experiencing irritability, trouble sleeping, and feeling as 
though UFOs were trying to scan him.  The examiner noted that he 
was well-groomed, cooperative, alert and oriented, was without 
delusions or hallucinations or panic attacks, and did not have 
suicidal or homicidal intent.  Remote, recent, and immediate 
memory was normal.  He was diagnosed with major depressive 
disorder.

An April 2008 treatment note describes the Veteran as "somewhat 
paranoid."  He reported anxiety, depression, and flashbacks.  
The psychiatrist observed that the Veteran was experiencing 
auditory and visual hallucinations, and diagnosed some psychotic 
features with religious content in his ideas.  GAF was assessed 
at 45-50.  In May 2008, the Veteran made statements about 
suicidal ideation to a nutritionist; psychiatric staff followed 
up with the Veteran and he denied suicidal or homicidal thoughts 
or plans.  A May 2008 psychiatric treatment note reflects that he 
was experiencing anxiety, religious hallucinations, and poor 
sleep.  He was noted to be somewhat paranoid and his GAF was 
assessed at 45-50, but he was noted to be well-groomed, alert and 
oriented, without suicidal or homicidal intent.

In June 2008, the Veteran was seen for follow up treatment and 
was noted to be well groomed, alert and oriented, without 
suicidal or homicidal ideas, and speaking clearly and coherently.  
The psychiatrist noted that he continued to experience 
hallucinations with religious content.

A September 2008 screening revealed mild depression.  During a 
September 2008 treatment session, the Veteran was assessed with a 
GAF of 50-55.  A mental status examination revealed a sad and 
anxious mood, but a well kept appearance, cooperative attitude, 
normal speech, logical and coherent thoughts, no delusions and no 
homicidal or suicidal ideation, and intact memory, concentration, 
and attention with good judgment and fair insight.  Although 
continuing to report hearing voices and seeing images in 
conjunction with his religious beliefs, the Veteran stated that 
he was not bothered by that; the provider noted the continued 
hallucinations.

An October 2008 treatment note reflects that the Veteran's 
depression showed some improvement and he was not actively 
psychotic despite not taking any anti-psychotic medication.  His 
GAF was assessed at 50-55.  A similar assessment and GAF score is 
noted in November 2008.  In a separate November 2008 treatment 
note, the Veteran reported an "isolated" problem of general 
lack of interest; the social worker noted that his interaction 
with his immediate family was good.

The Veteran noted in December 2008 that he was feeling 
"regular."  The treatment note reflects some improvement in his 
depressive symptoms and shows a GAF of 55-60.  A similar 
assessment and GAF score is noted in a January 2009 treatment 
note.  A January 2009 mental status examination revealed a 
regular mood, a well kept appearance, cooperative attitude, 
normal speech, logical and coherent thoughts, no delusions and no 
homicidal or suicidal ideation, and intact memory, concentration, 
and attention with good judgment and fair insight.  The 
examination report states that there was no active visual or 
auditory hallucination, but that the Veteran was experiencing 
hallucinations of a religious content.

In February 2009 the Veteran reported that he was feeling fine 
and had not been depressed over the last month.  His GAF was 
noted at 60.  No active visual or auditory hallucinations were 
noted, but the Veteran was observed to still be experiencing 
hallucinations of a religious content.

A March 2009 social work note describes the Veteran's symptoms as 
"fair or mild."  An April 2009 note of psychiatric treatment 
reflects that the Veteran reported his medications were helping 
and he was sleeping better.  He denied any thoughts of harming 
himself or others and denied seeing or hearing things not 
experienced by others.  On a mental status examination, no active 
visual or auditory hallucinations were noted, but the Veteran 
again reported hallucinations of religious content.

In June 2009, the Veteran again reported feeling "regular," but 
hearing and seeing images associated with his religion.  The 
Veteran reported feeling okay about the images and stated that he 
did not want any medication for them.  Mental status examination 
revealed a regular mood, a well kept appearance, cooperative 
attitude, normal speech, logical and coherent thoughts, no 
delusions and no homicidal or suicidal ideation, and intact 
memory, concentration, and attention with good judgment and fair 
insight.  The examination report states that there was no active 
visual or auditory hallucination, but that the Veteran was 
experiencing hallucinations of a religious content.  The 
psychiatrist noted that his major depressive disorder was 
moderate and assigned a GAF of 60.

The Veteran was afforded another VA examination in July 2009.  
The examiner assigned a GAF of 60 to 55.  Upon examination the 
Veteran was noted to have a regular mood, a well kept appearance, 
cooperative attitude, normal speech, logical and coherent 
thoughts, no delusions and no homicidal or suicidal ideation 
(although, in regard to suicidal ideation, the examiner noted 
that the Veteran had told God that there were times when he did 
not think he could make it), and intact memory, concentration, 
and attention with good judgment and fair insight.  The 
examination report states that there was no active visual or 
auditory hallucination, but that the Veteran was experiencing 
hallucinations of a religious content.  In regard to the 
religious hallucinations, the examiner opined that these were not 
psychotic symptoms, but manifestations of his cultural beliefs 
that do not require treatment.  The psychiatrist explained that 
such "hallucinations" are common among people who live in that 
area and, like the Veteran, attend the Pentecostal Church and 
stated that she has been treating him since September 2008 and, 
at that time, eliminated the "psychotic features" element of 
his diagnosis.  

The 2009 examiner noted no in-patient psychiatric treatment of 
the Veteran and stated that he was in full contact with reality.  
The Veteran's remote, recent, and immediate memory was noted as 
normal; the examiner noted no impairment of his judgment or 
intellect and observed that he had retired from work due to his 
age and years of service.  The examination report states that the 
Veteran had been attending church for years and was involved in 
the services, but was somewhat socially isolated.  His social and 
occupational impairment level was described as moderate to 
moderately severe as reflected by his 55-60 GAF score level.  The 
examiner also noted that there was not total occupational and 
social impairment due to the mental disorder and that there were 
no periods of inability to perform occupational tasks.  The 
examination report concludes with a note that his mental disorder 
symptoms are controlled by continuous medication.

The above evidence reflects that the Veteran's condition is 
manifested by disturbances of motivation, depressed mood, 
anxiety, suspiciousness, and sleep impairment.  He has also 
reported social isolationism and thoughts of suicide, but has 
been described as being without suicidal intent since he has not 
acted on any of his thoughts.  

As to his occupational functioning, the Veteran's psychiatric 
condition appears to have had some impact as he has reported that 
this disability was one reason that he quit working.  However, 
examiners have observed that he is able to work and the record 
reflects that he quit his job according to a plan to stop working 
after reaching 30 years of service.  The Board notes that he did 
state in January and March 2006 (prior to the period under 
consideration here) that his disability was interfering with his 
work even though he was able to continue working for another year 
until March 2007.  A 30 percent rating contemplates occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform work tasks, but a 50 
percent rating also takes into account difficulties maintaining 
effective work, as well as social, relationships.  The Veteran 
has reported some interpersonal difficulty at work and the 2009 
examination report indicates some level of social isolation, but 
good relationships with his immediate family members and 
involvement in his church.  Although a 30 percent rating 
contemplates some social impairment, the Board finds that a 
longitudinal review of the record reflects findings approximating 
a 50 percent evaluation.

The Board does observe that the Veteran was, at one point in 
time, diagnosed with psychotic features of his mental disorder 
due to various hallucinations.  Specifically, in early 2008, the 
Veteran reported seeing UFOs and being called to be a prophet.  
In late 2008, his hallucinations were described as being of a 
wholly religious nature.  The 2009 examiner has opined that the 
diagnosis of psychotic features was inappropriate.  That examiner 
explained that followers of the Pentecostal church in San Juan 
experience religious hallucinations as part of their spiritual 
culture and stated that the Veteran's hallucinations are 
manifestations of his religious beliefs and do not require 
treatment.  

The general rating formula for mental disorders refers to 
"persistent delusions or hallucinations" under the criteria for 
a 100 percent disability rating, however a 100 percent rating is 
not appropriate unless there is total occupational and social 
impairment resulting from a variety of symptoms, only one of 
which is delusions/hallucinations.  The record does not reflect 
symptoms evidencing total occupational and social impairment (as 
required for a 100 percent rating), or impairment with 
deficiencies in most areas (as required for a 70 percent rating).  
However, the evidence does suggest impairment with reduced 
reliability and productivity (as required for a 50 percent 
rating).  As such, and given the 2009 examiner's opinion that the 
Veteran's hallucinations are manifestations of his 
cultural/religious beliefs rather than his mental disorder, the 
Board finds that the evidence most closely approximates a 50 
percent rating.  

Additionally, the Veteran's lowest GAF score during the period 
under consideration was 45.  Although GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms, the Board 
notes that score was applied when the Veteran was assessed as 
having psychotic symptoms.  That assessment has since been noted 
as incorrect.  Further, although GAF scores are one of the 
medical findings employed in a rating determination, the score 
assigned does not determine the disability rating VA assigns.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores 
ranging between 51 and 60 are assigned when there are moderate 
symptoms.  The 2009 examiner described the Veteran's PTSD as 
moderate to moderately severe.

Thus, as the Veteran's symptoms approximate a 50 rating, the 
Board has applied the doctrine of reasonable doubt, 38 U.S.C.A. § 
5107(b), and granted a 50 percent disability rating.  However, as 
the record reflects that documented changes in the Veteran's 
symptomatology are the result of a change in his care providers, 
rather than marked change in his condition, the Board finds that 
there is no basis to "stage" the rating under Fenderson.  

Finally, the Board notes that in exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321.  The 
Court has set out a three-part test, based on the language of 38 
C.F.R. § 3.321(b)(1), for determining whether a Veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

Here, for the reasons set forth above, the Board finds that the 
rating criteria contemplate the Veteran's disability.  Further, 
although contemplated by the rating criteria, because the Veteran 
asserts that his retirement/employment is related to his 
psychiatric disability, the Board is remanding the TDIU aspect of 
this claim.  Accordingly, because the rating criteria are 
adequate to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.


ORDER

A 50 percent disability evaluation for service-connected 
depressive disorder, previously diagnosed as an adjustment 
reaction, after December 12, 2006, is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), issued since the 
last Board decision, the Court held that a TDIU claim is part of 
a claim for a higher rating when such claim is raised by the 
record or asserted by the Veteran.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.

Here, the Veteran has reported that he is unable to work due to 
his service-connected disabilities, including the psychiatric 
disability before the Board.  The Board has determined that his 
psychiatric disability warrants a rating of 50 percent; he also 
is service connected for diabetes mellitus (20 percent 
disabling), status post cholecystectomy with chronic gastritis 
(10 percent disabling), left lower extremity mild deep venous 
insufficiency (10 percent disabling), and varicose veins of the 
right lower extremity (10 percent disabling).  Thus he has two or 
more disabilities, one of which is ratable at 40 percent or more, 
with the additional disabilities resulting in a combined rating 
of 70 percent or more.  He meets the schedular TDIU criteria set 
forth in 38 C.F.R. § 4.16(a).  As such, the Board must determine 
whether the Veteran is unemployable by reason of his service-
connected disabilities.  

Examiners have opined, and treatment records reflect, that his 
psychiatric disability may contribute to impairment of his 
occupational functioning, but does not render him unable to work.  
However, the record does not reflect whether the Veteran is 
unable to secure or follow a substantially gainful occupation due 
to the joint effects of all of his service-connected 
disabilities.  As such, the TDIU aspect of the Veteran's claims 
must be remanded for further development, to include a VA 
examination, the report of which must contain an assessment 
offered by a VA examiner as to whether he is able to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will allow the Veteran 
another opportunity to submit any additional 
records of private medical treatment that 
are not currently of record.  The RO/AMC 
must attempt to obtain all records of VA 
treatment after July 2009; these records 
must be associated with the claims folder.

2.  After associating with the claims folder 
any pertinent, outstanding records, schedule 
the Veteran for a VA examination at an 
appropriate location.  The claims folder 
should be made available to and reviewed by 
the examiner.  All appropriate tests and 
studies should be conducted.  Thereafter, 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any non-service-connected 
disabilities, it is at least as likely as 
not that his service-connected disabilities 
(to include his psychiatric disability, 
diabetes, mild deep venous insufficiency in 
the lower left extremity, varicose veins and 
venous insufficiency in the right lower 
extremity, benign prostatic hypertrophy, and 
status post cholecystectomy with chronic 
gastritis), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

3.  Following the completion of the above 
development, the RO/AMC must then adjudicate 
the TDIU aspect of the Veteran's increased 
rating claim.  If the benefit sought is 
denied, the Veteran and his representative 
must be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


